Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                       IN ADMIRALTY

                             CASE NO.: 19-60636-CIV-BLOOM/VALLE

  AMERICAN MARINE TECH., INC.,

                Plaintiff,

  vs.

  M/Y ALCHEMIST, a 1995 105’ Mangusta
  recreational vessel, her boats, engines, generators,
  tackle, rigging, apparel, furniture, furnishings,
  equipment, contents and appurtenances, etc., in rem;
  and WORLD GROUP YACHTING, INC., in personam,

              Defendants.
  ____________________________________________/

   PLAINTIFF, AMERICAN MARINE TECH., INC.’S MOTION TO DISMISS COUNTS I
   AND III OF DEFENDANTS’ COUNTERCLAIM FOR FAILURE TO STATE A CLAIM
                   UPON WHICH RELIEF CAN BE GRANTED

         Plaintiff, AMERICAN MARINE TECH., INC. (hereinafter referred to as “AMT”), by

  and through undersigned counsel and pursuant to Fed. R. Civ. P. 12(b)(6) and Local Rule 7.1,

  hereby files this, its Motion to Dismiss Counts I and III of Defendants, M/Y ALCHEMIST’s and

  its owner, WORLD GROUP YACHTING, INC.’s (hereinafter referred to as “WGY”)

  Counterclaim for negligence and unjust enrichment against AMT (D.E. 41) for Failure to State a

  Claim Upon Which Relief Can Be Granted, and states:

         1.     This action arises from AMT’s enforcement of its maritime lien for necessaries

  against M/Y ALCHEMIST, and M/Y ALCHEMIST’s and WGY’s breach of a maritime contract

  based on Defendants’ failure to compensate AMT approximately $55,645.20 for materials and
Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 2 of 11



  labor provided for the total engine repower of M/Y ALCHEMIST from Dentz engines to 2 MTU

  2000 V-16 M91 engines using engines supplied by the owner. (D.E. 1.)

         2.      The underlying agreement between the parties is a Service Agreement executed

  on or about July 1, 2016. (D.E. 1-1.) Defendant admits that “Plaintiff, AMT, entered into a

  written contract, the Service Agreement [D.E. 1-1], with the vessel owner, WORLD GROUP

  YACHTING, INC. through GARY BLONDER, who signed the agreement on behalf of YACHT

  CHARTER GROUP, the authorized representative of the M/Y ALCHEMIST and her owner, to

  perform repairs and service, including an engine repower to the M/Y ALCHEMIST.” (D.E. 41 ¶

  50.) Further, YACHT CHARTER GROUP is a registered fictitious name of Defendant vessel

  owner WGY with the Florida Division of Corporations. (Comp. Ex. 1.) Thus, it is admitted and

  established that AMT and WGY are parties to the agreement, in contractual privity.

         3.      After the vessel was arrested and substitute security posted, Defendants, on July

  1, 2019, filed their Amended Answer and Counterclaim (D.E. 41), alleging negligence as its

  Count I and unjust enrichment as its Count III against AMT.

         4.      Defendants’ negligence claim fails and must be dismissed under the maritime

  Economic Loss Rule since the purported negligent conduct by AMT regarding work to repower

  the M/Y ALCHEMIST with new engines and alleged deficiencies are within the scope of a

  written agreement between the parties.

         5.      In addition to the aforementioned admitted Service Agreement (D.E. 1-1),

  Defendants’ also allege the existence of a written agreement between the parties, the July 1, 2016

  agreement “for AMT to perform certain work related to installing engines onboard the Vessel”

  and even attach a purported copy of the agreement as part of its Counterclaims for negligence

  and unjust enrichment,. (Counterclaim, D.E. 41 ¶¶ 4-13, 20; “July 1, 2016 Agreement”, D.E. 41-


                            AMT’s Motion to Dismiss Defendants’ Counterclaim
                               Case No.: 19-60636-CIV-BLOOM/VALLE
                                              Page 2 of 11
Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 3 of 11



  1.) The July 1, 2016 Agreement alleged by Defendants (D.E. 41-1) is the same or substantially

  similar agreement alleged by Plaintiff (D.E. 1-1) but Defendants omitted the third page

  containing terms and conditions, including an attorneys’ fee provision (D.E. 1-1 at 3).

         6.      The basis for Defendants’ negligence claim is “in the performance of that work on

  the Vessel” that is the subject of the July 1, 2016 Agreement between the parties. (Counterclaim,

  D.E. 41 ¶ 15; “July 1, 2016 Agreement”, D.E. 41-1.)

         7.      Additionally, Defendants have only alleged economic damages with respect to the

  M/Y ALCHEMIST’s engines and related parts worked on by AMT pursuant to the “July 1, 2016

  Agreement” (D.E. 41-1) and no physical injuries.

         8.      Defendants’ claim for unjust enrichment fails and must be dismissed since the

  claim alleges the existence of a written contract between the parties concerning the same subject

  matter. JI-EE Indus. Co., Ltd. v. Paragon Metals, Inc., No. 09-81590-CIV, 2010 U.S. Dist.

  LEXIS 27098, at *3 (S.D. Fla. Mar. 23, 2010).

         9.      Therefore, Counts I and III of Defendants’ Counterclaim against AMT (D.E. 41)

  must be dismissed.

                                    MEMORANDUM OF LAW

         Count I and III of Defendants’ Counterclaim against AMT for unjust enrichment (D.E.

  41) must be dismissed for failure to state for a claim upon which relief can be granted under Fed.

  R. Civ. P. 12(b)(6). Count I for negligence must be dismissed under the maritime Economic

  Loss Rule since the basis for liability arises from a contract. E. River S.S. Corp. v. Transamerica

  Delaval, Inc., 476 U.S. 858, 106 S. Ct. 2295, 90 L. Ed. 2d 865 (1986)). Count III for unjust

  enrichment must be dismissed since the claim alleges the existence of a written agreement

  between the parties covering the same transaction and subject matter in dispute and the equitable


                            AMT’s Motion to Dismiss Defendants’ Counterclaim
                               Case No.: 19-60636-CIV-BLOOM/VALLE
                                              Page 3 of 11
Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 4 of 11



   claim is therefore barred. JI-EE Indus. Co., Ltd. v. Paragon Metals, Inc., No. 09-81590-CIV,

   2010 U.S. Dist. LEXIS 27098, at 3 (S.D. Fla. Mar. 23, 2010).

          "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

   accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S.

   662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quotations and citations omitted). "A

   claim has facial plausibility when the plaintiff pleads factual content that allows the court to

   draw the reasonable inference that the defendant is liable for the misconduct alleged." Id.

   "Factual allegations must be enough to raise a right to relief above the speculative level[.]" Bell

   Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) (internal

   citations omitted).. As stated herein, Counts I and III fail to state claims are barred under

   established law and must be dismissed.

 I.   FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED:
      COUNT I – NEGLIGENCE

          Count I for negligence must be dismissed under the maritime Economic Loss Rule since

   the basis for liability arises from a contract. The court in R/V Beacon, LLC v. Underwater

   Archeology & Expl. CORP. summarized the maritime Economic Loss Rule:

          Although the Florida Supreme Court has recently limited the application of the
          economic loss rule to products liability cases, see Tiara Condo Ass'n, Inc. v.
          Marsh & McLennan Companies, Inc., 110 So. 3d 399 (Fla. 2013), no such
          limitation has been imposed in cases governed by maritime law. Generally, in
          admiralty, "a party may not recover for economic losses not associated with
          physical injury." Kingston Shipping Co. v. State of Florida, 667 F.2d 34, 35 (11th
          Cir. 1982). Stated differently, the maritime economic loss rule "provides that a
          tort action may not lie where the basis for liability arises from a contract." St.
          Clair Marine Salvage, Inc. v. M/Y BLUE MARLIN, 2014 U.S. Dist. LEXIS 75164,
          2014 WL 2480587, at *4 (E.D. Mich. June 3, 2014) (citing E. River S.S. Corp. v.
          Transamerica Delaval, Inc., 476 U.S. 858, 106 S. Ct. 2295, 90 L. Ed. 2d 865
          (1986)). The rule finds its origins in East River S.S. Corp. v. Transamerica
          Delaval, Inc., 476 U.S. 858, 106 S. Ct. 2295, 90 L. Ed. 2d 865 (1986), where the
          Supreme Court held that a "manufacturer in a commercial relationship has no
          duty under either a negligence or strict products-liability theory to prevent a

                               AMT’s Motion to Dismiss Defendants’ Counterclaim
                                  Case No.: 19-60636-CIV-BLOOM/VALLE
                                                 Page 4 of 11
Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 5 of 11



         product from injuring itself." Id. at 871. Although this matter is distinguishable as
         Beacon does not seek damages for injury to a product, the maritime economic loss
         doctrine has been expanded to reach situations where a party is attempting to
         bring a breach of contract action couched as a tort claim. See BVI Marine Constr.
         Ltd. v. ECS-Florida, LLC, 2013 U.S. Dist. LEXIS 178883, 2013 WL 6768646, at
         *3-4 (S.D. Fla. Dec. 20, 2013). The Supreme Court's decision in E. River S.S.
         Corp. indirectly cautioned that claims sounding in tort but stemming a contractual
         dispute are often more appropriately remedied pursuant to the contractual
         relationship. See 476 U.S. at 874 ("Permitting recovery for all foreseeable claims
         for purely economic loss could make a manufacturer liable for vast sums."); see
         also BVI Marine, 2013 U.S. Dist. LEXIS 178883, 2013 WL 6768646, at *4
         (citing Robins Dry Dock & Repair Co. v. Flint, 275 U.S. 303, 307-10, 48 S. Ct.
         134, 72 L. Ed. 290 (1927)) (noting that "when an enforceable contract exists, it is
         preferable to resolve disputes on the basis of the contractual relationship"). Thus,
         a breach of contract claim framed as a tort will be prohibited by the rule.


  No. 14-CIV-22131-BLOOM/Valle, 2014 U.S. Dist. LEXIS 139388, at *14-15 (S.D. Fla. Oct. 1,

  2014). Here, the Defendants have plead the existence of a written agreement between the parties

  concerning the same subject matter that is the basis of its negligence claim, the July 1, 2016

  agreement “for AMT to perform certain work related to installing engines onboard the Vessel.”

  (Counterclaim, D.E. 41 ¶¶ 4, 13.)

         AMT and WGY are parties to the agreement, in contractual privity. (D.E. 41 ¶ 50.

  Comp. Ex. 1.) YACHT CHARTER GROUP is not a non-party, but is a registered fictitious

  name of Defendant vessel owner WGY with the Florida Division of Corporations. (Comp. Ex.

  1.) Additionally, Defendants admitted and it is established that “Plaintiff, AMT, entered into a

  written contract, the Service Agreement [D.E. 1-1], with the vessel owner, WORLD GROUP

  YACHTING, INC. through GARY BLONDER, who signed the agreement on behalf of YACHT

  CHARTER GROUP, the authorized representative of the M/Y ALCHEMIST and her owner, to

  perform repairs and service, including an engine repower to the M/Y ALCHEMIST.” (D.E. 41 ¶

  50. Ex. 1.) It is admitted and established that the Service Agreement [D.E. 1-1] is a maritime

  contract for the repair of a vessel. (D.E. 41 ¶¶ 1, 33. D.E. 1 ¶¶ 1, 32-33) F.W.F., Inc. v. Detroit

                            AMT’s Motion to Dismiss Defendants’ Counterclaim
                               Case No.: 19-60636-CIV-BLOOM/VALLE
                                              Page 5 of 11
Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 6 of 11



  Diesel Corp., 494 F.Supp.2d 1342, 1352 (S.D. Fla. 2007), aff’d, 308 Fed.Appx. 389 (11th Cir.

  2009) (quoting Alcoa S.S. Co. v. Charles Ferran & Co., 383 F.2d 46, 50 (5th Cir. 1967)).

         Defendants’ negligence claim is barred since AMT’s alleged negligent conduct “in the

  performance of that work on the Vessel” is within the scope of the agreement between the

  parties. (Counterclaim, D.E. 41 ¶ 15.) Defendants have plead AMT’s alleged breach of various

  terms of the agreement as a basis for Defendants’ negligence claim, including the underlying

  work, the alleged timeframe for performance, the estimated amount to be charged, requirements

  for signed authorizations, and have attached a purported copy of the agreement to its

  Counterclaim for negligence.      (Counterclaim, D.E. 41 ¶¶ 4-12, 13, 15; “July 1, 2016

  Agreement”, D.E. 41-1.) Defendants are essentially arguing that AMT was “negligent” by not

  doing its contractually agreed work properly within the contractually agreed timeframe, and did

  not follow contractually agreed terms regarding invoicing and payment. The alleged negligent

  conduct by AMT is merely a purported breach of its contractual obligations under the July 1,

  2016 Agreement, within the scope of the agreement. As in BVI Marine Constr. Ltd. v. ECS-

  Florida, LLC, the claim brought by parties in contractual privity has been improperly cast as a

  tort, which is prohibited under the maritime Economic Loss Rule. 2013 U.S. Dist. LEXIS

  178883, at *13.

         Additionally, there is no allegation of bodily injury and Defendants’ losses are purely

  economic, based on AMT’s alleged negligence “in the performance of that work on the Vessel.”

  (Counterclaim, D.E. 41 ¶ 15.) Absent bodily injury or damage to property - other than property

  protected by the contract in question — tort claims are unavailable to recover for economic loss.

  Tai-Pan, Inc. v. Keith Marine, Inc., No. 95-338-Civ-J-20, 1997 U.S. Dist. LEXIS 24521, at 24

  (M.D. Fla. May 13, 1997). The only alleged damage is with respect to the M/Y ALCHEMIST’s


                            AMT’s Motion to Dismiss Defendants’ Counterclaim
                               Case No.: 19-60636-CIV-BLOOM/VALLE
                                              Page 6 of 11
Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 7 of 11



      engines and related parts worked on by AMT pursuant to the “July 1, 2016 Agreement.” (D.E.

      41-1.) There is no allegation of bodily injury or damage to property other than the property

      worked on by AMT pursuant to the parties’ agreement – the vessel and her engines. Therefore,

      Defendants’ counterclaim for negligence must be dismissed with prejudice.

II.      FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED:
         COUNT III - UNJUST ENRICHMENT

             Count III of Defendants’ Counterclaim against AMT for unjust enrichment (D.E. 41)

      must be dismissed since the claim alleges the existence of a written agreement between the

      parties covering the same transaction and subject matter in dispute.          Although admiralty

      jurisdiction has been invoked, Florida law should apply to the unjust enrichment claim to “fill the

      gap” since there is no maritime rule with respect to quasi-contract claims. Byte, Inc. v. Hudson

      Marine Mgmt. Servs., Inc., 565 F.3d 1293, 1301 (11th Cir. 2009). BVI Marine Constr. Ltd. v.

      ECS-Florida, LLC, No. 12-80225-CIV-MARRA, 2013 U.S. Dist. LEXIS 178883, at 14 (S.D.

      Fla. Dec. 20, 2013). The elements of a claim for unjust enrichment are: (1) a benefit conferred

      upon the defendant by the plaintiff, (2) appreciation by the defendant of such benefit, and (3)

      acceptance and retention of such benefit by the defendant under such circumstances that it would

      be inequitable for him to retain it without paying the value thereof. Gary v. D. Agustini &

      Asociados, S.A., 865 F. Supp. 818, 827 (S.D. Fla. 1994) (citing Henry M. Butler, Inc. v. Trizec

      Properties, Inc., 524 So. 2d 710, 712 (Fla. 2d DCA 1988)). “The theory of unjust enrichment is

      equitable in nature and is, therefore, not available where there is an adequate legal remedy.”

      Gary v. D. Agustini & Asociados, S.A., 865 F. Supp. 818, 827 (S.D. Fla. 1994) (granting

      dismissal of claim for unjust enrichment based on allegations of the existence of a contractual

      remedy) (citing Bowleg v. Bowe, 502 So. 2d 71, 72 (Fla. 3d DCA 1987). There can be no quasi-

      contract claim for unjust enrichment when there is an express contract between the parties

                                AMT’s Motion to Dismiss Defendants’ Counterclaim
                                   Case No.: 19-60636-CIV-BLOOM/VALLE
                                                  Page 7 of 11
Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 8 of 11



  concerning the same subject matter. JI-EE Indus. Co., Ltd. v. Paragon Metals, Inc., No. 09-

  81590-CIV, 2010 U.S. Dist. LEXIS 27098, at 3 (S.D. Fla. Mar. 23, 2010). Ocean Commc'ns,

  Inc. v. Bubeck, 956 So. 2d 1222, 1225 (Fla. 4th DCA 2007). See Moynet v. Courtois, 8 So. 3d

  377, 379 (Fla. 3d DCA 2009); Diamond "S" Development Corp. v. Mercantile Bank, 989 So. 2d

  696, 697 (Fla. 1st DCA 2008). “Clearly, then, a complaint cannot allege an express agreement in

  a claim for unjust enrichment or promissory estoppel.” JI-EE Indus. Co., Ltd., 2010 U.S. Dist.

  LEXIS 27098, at 3 (granting dismissal of counts for unjust enrichment and promissory estoppel

  based on allegations of the existence of a written contract between the parties as part of those

  claims).

         Here, as part of its claim under Count III for Unjust Enrichment, Defendants have plead

  the existence of a written agreement between the parties concerning the same subject matter that

  is the basis of its claim, the July 1, 2016 agreement “for AMT to perform certain work related to

  installing engines onboard the Vessel.” (Counterclaim, D.E. 41 ¶¶ 4, 20.) Defendants have even

  plead AMT’s alleged breach of various terms of the agreement as part of Defendants’ unjust

  enrichment claim, including the alleged timeframe for performance, the estimated amount to be

  charged, requirements for signed authorizations, and have attached a copy of the agreement to its

  Counterclaim for unjust enrichment.       (Counterclaim, D.E. 41 ¶¶ 4-12, 20; “July 1, 2016

  Agreement”, D.E. 41-1.) Defendants’ specifically allege as a basis for its unjust enrichment

  claim that AMT “billed more than the amount agreed.” (Emphasis added. Counterclaim, D.E.

  41 ¶ 24.) The equitable unjust enrichment claim was made not just with a controlling written

  agreement, but premised on the purported breach of same.

         Defendants are not permitted to ignore the purported governing agreement between the

  parties, as plead, and instead make an equitable claim for unjust enrichment. As stated by the


                            AMT’s Motion to Dismiss Defendants’ Counterclaim
                               Case No.: 19-60636-CIV-BLOOM/VALLE
                                              Page 8 of 11
Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 9 of 11



  Court in Gary v. D. Agustini & Asociados, S.A., the allegations brought by Defendants “pay lip

  service, but do not satisfy, the requisite elements for an unjust enrichment claim” since the benefit which

  Defendants claim to have conferred on AMT is nothing more than Defendants’ performance of its

  promise to pay under the express agreement between the parties.           865 F. Supp. at 827.      Thus,

  Defendants’ claim for unjust enrichment cannot stand where an express contract exists and has

  been plead as part of the claim, and the claim must be dismissed.

                                              CONCLUSION

          Based on the foregoing, Count I for Negligence and Count III for Unjust Enrichment of

  the Counterclaims contained in Amended Answer and Counterclaim (D.E. 41) against AMT are

  barred and must be dismissed.

          WHEREFORE, the Plaintiff, AMERICAN MARINE TECH., INC., seeks an Order of

  this Honorable Court dismissing Count I for Negligence and Count III for Unjust Enrichment of

  the Counterclaims contained in Amended Answer and Counterclaim (D.E. 41) against

  AMERICAN MARINE TECH., INC., with prejudice, and awarding AMERICAN MARINE

  TECH., INC. pre and post-judgment interest; and attorneys’ fees and costs pursuant to the

  Service Agreement (D.E. 1-1) in its favor and against Defendants, M/Y ALCHEMIST, through

  its owner, WORLD GROUP YACHTING, INC. in this action; and for such other and further

  relief that this Honorable Court deems just and proper.



          Dated this 11th day of July, 2019 at Broward County, Florida.




                                                   Respectfully Submitted,
                              AMT’s Motion to Dismiss Defendants’ Counterclaim
                                 Case No.: 19-60636-CIV-BLOOM/VALLE
                                                Page 9 of 11
Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 10 of 11



                                                FERTIG AND GRAMLING
                                                200 Southeast 13th Street
                                                Fort Lauderdale, FL 33316
                                                Phone: (954) 763-5020
                                                Fax: (954) 763-5412
                                                Attorneys for Plaintiff, AMERICAN MARINE
                                                TECH., INC.

                                                By: /s Alexander P. Koffler
                                                ALEXANDER P. KOFFLER, ESQ.
                                                Florida Bar No.: 41301
                                                Email: apk@fertig.com

                                                and

                                                By: /s Christopher R. Fertig
                                                CHRISTOPHER R. FERTIG, ESQ.
                                                Florida Bar No.: 218421
                                                Email: crf@fertig.com



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this
   11th day of July, 2019 on all counsel or parties of record on the Service List below in the manner
   specified.
                                                By: /s Alexander P. Koffler
                                                ALEXANDER P. KOFFLER, ESQ.




                             AMT’s Motion to Dismiss Defendants’ Counterclaim
                                Case No.: 19-60636-CIV-BLOOM/VALLE
                                              Page 10 of 11
Case 0:19-cv-60636-AHS Document 42 Entered on FLSD Docket 07/11/2019 Page 11 of 11



                                        SERVICE LIST

   Christopher R. Fertig, Esq.                   Clay M. Naughton
   Email: crf@fertig.com                         Email: cnaughton@moore-and-co.com
   Alexander P. Koffler, Esq.                    Moore & Company, P.A.
   Email: apk@fertig.com                         255 Aragon Ave 3rd Floor
   FERTIG & GRAMLING                             Coral Gables, FL 33134
   200 Southeast 13th Street                     Telephone: (786) 221-0600
   Fort Lauderdale, FL 33316                     Facsimile: (786) 221-0601
   Telephone: 954-763-5020                       Counsel for Defendants, M/Y ALCHEMIST
   Facsimile: 954-763-5412                       AND WORLD GROUP YACHTING, INC.
   Attorneys for Plaintiff, AMERICAN MARINE      Delivery via Notices of Electronic Filing
   TECH., INC.                                   generated by CM/ECF




                          AMT’s Motion to Dismiss Defendants’ Counterclaim
                             Case No.: 19-60636-CIV-BLOOM/VALLE
                                           Page 11 of 11
